Citation Nr: 1546608	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-31 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for displaced fractures of the transverse processes at L3 and L4, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1988 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Louis, Missouri.  

The Veteran later testified at a Board hearing in July 2014 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran did not respond to the August 2015 letter that notified him that the Judge who conducted his hearing was no longer at the Board and of his opportunity to testify at another hearing.  Therefore, the Board will assume the Veteran does not want another Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2015).  

In January 2015, the Board remanded the issue on appeal for a VA examination and opinion to determine the severity of the Veteran's service-connected back disability.  The appeal has been returned to the Board for further adjudication.

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

At no time during the period on appeal has the Veteran's displaced fractures of the transverse processes at L3 and L4 disability resulted in limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or less; the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for displaced fractures of the transverse processes at L3 and L4 have not been met.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was provided the necessary notice in a letter dated in January 2011.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in February 2011 and March 2015, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  

An April 2011 rating decision granted an increased rating for displaced fractures of the transverse processes at L3 and L4 at 10 percent disabling.  The Veteran appealed that decision contending the rating should be in excess of 10 percent.  The Board finds that the requirements for a 20 percent rating under DC 5237 have not been met.  Specifically, the Veteran does not have limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or less; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 


For example, at a February 2011 VA examination, the Veteran reported a constant 4-5/10 aching or sharp pain in the right lumbar and right lower thoracic back.  The pain flared to 7/10 with sitting or standing more than 1 hour, or with bending at the waist.  He described worse pain in the morning, intermittent stiffness, and no weakness.  The Veteran denied typical radicular symptoms of pain, numbness, or weakness into either lower extremity.  He did note occasional sharp pains in the right medial thigh after prolonged sitting, lasting about 30 seconds.  Functionally, the Veteran reported that he worked as a carpenter and had occasional 1-2 day absences from work due to flare-ups of low back pain with painful locking up.  He stated he has had no physical therapy since service, but did some stretching exercises and also used a heating pad or Bengay on worst days.  The Veteran also reported that he handled basement steps okay, mowed a small yard the previous summer, but did not rake leaves or shovel snow, can walk to the car and drive with no difficulties, walk through a large store pushing the cart, carry groceries and loads up to about 25 or 30 pounds.  

On physical examination, the Veteran demonstrated range of motion of the thoracolumbar spine to 85 degrees of flexion with pain, 35 degrees of extension with pain, 30 degrees of right and left lateral flexion with pain on motion, 30 degrees of right lateral rotation, and 10 degrees of left lateral rotation.  Total range of motion was 220 degrees.  There was no further impairment of function with repetitive motion testing due to pain, fatigue, incoordination or instability, except for worse pain on left lateral flexion.  X-rays showed no fractures or malalignment and the examiner diagnosed chronic lumbar strain with history of transverse process fractures.  

A March 2015 VA examination report reflects that the Veteran reported that he has worked the last 15 years in construction, and currently hangs drywall 5-6 hours/day, several days a week but would soon be increasing his work load to 5 days a week for about 30 hours per week.  He stated he carries drywall upstairs on many projects, uses a ladder occasionally, and must stoop and reach fastening bottom and upper edges.  The Veteran denied taking any sick days in 2014-2015 due to low back pain.  He did report flare-ups lasting 1 day occurring about once a week which he manages with rest.  No bedrest, urgent care, or same-day prescriptions have been required, but he does use a heating pad and is able to work the next day or two.  

Functionally, at home the Veteran reported that he uses the basement stairs okay and went hunting last season.  He stated that due to back pain he no longer does lawn/gardening work, played softball, or participated in aerobic activity.  The Veteran also stated that his back pain worsens with sitting/driving more than 1 hour.  Lastly, the Veteran reported that his back pain has worsened overall but has remained the same pattern of right-sided, lumbar and lower thoracic pain, associated with variable sense of "numbness" over the same area.  However, there is no tingling or sharp/shooting pain, hyperalgesia symptoms, acute painful muscle spasm, weakness, or incapacitations.  

On physical examination the Veteran was able to remove his shoes and socks with no problem, as well as complete barefoot, forefeet, heel walks, tandem one-foot hops, and ascended and descended the exam table all with good strength, and no evident distress or hesitation, with the exception of complaints of mild low back pain with one-foot hops and with doing 3 unsupported complete deep knee bends.  The Veteran demonstrated range of motion of the thoracolumbar spine to 100 degrees of flexion, 25 degrees of extension, 35 degrees of right and 25 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 25 degrees of left lateral rotation.  All ranges of motion caused pain.  Total range of motion was 240 degrees.  There was objective evidence of localized tenderness or pain on palpation, and although the left lumbar paraspinous muscles were nontender, there was mild palpable spasm.  The Veteran was able to perform repetitive use testing with at least three repetitions with additional functional loss noted as pain.  The Veteran was not being examined immediately after repetitive use over time or during a flare-up, and therefore the examiner stated that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use or with flare-ups.  The Veteran had muscle spasm, guarding, and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There were no incapacitating episodes resulting in bed rest over the past 12 months.  There were no signs or symptoms of radiculopathy or any other neurologic abnormalities.  There was no ankylosis.  

As a result, the Board concludes that at no time has the Veteran's forward flexion been limited to less than 85 degrees; his combined range of motion been less than 220 degrees, or evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, an increased rating is not warranted on this basis.  

In considering this claim, the Board has also specifically considered functional loss due to fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, increased ratings for the orthopedic manifestation of the Veteran's lumbar spine disability are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, even when considering the impact of pain and pain on movement the Veteran's range of motion still exceeded what was required in order to warrant a rating in excess of the current 10 percent.  Thus, when the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to normal muscle strength and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of 10 percent.  Therefore, a rating higher than 10 percent is not warranted based on the evidence of record. 

The Board has also considered the fact that the Veteran may experience flare-ups from his back.  However, to the extent he has experienced flare-ups, they have not been shown to be of such severity to require prescribed bed rest, as contemplated by the rating schedule.  As such, they are not felt to be sufficiently impairing as to justify a higher rating.  

The Board has also considered the Veteran's subjective complaints of numbness at the low lumbar and right sacral area, and occasional sharp pains in the right medial thigh after prolonged sitting, lasting about 30 seconds.  However, the Veteran denied tingling, numbness, or weakness into either lower extremity, and examinations have consistently failed to diagnose any neurologic disability that could be separately rated.  Therefore, the Board finds that separate ratings for neurologic disability are not warranted because no neurologic disabilities are shown by the competent medical evidence of record.

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for orthopedic manifestations of a service-connected displaced fractures of the transverse processes at L3 and L4 disability.


ORDER

An rating in excess of 10 percent for displaced fractures of the transverse processes at L3 and L4 is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


